Wilde J.
Notwithstanding the several objections made to the return of the county commissioners, we think it i$, as amended, sufficient, and ought to be allowed.
The principal objections relate to the expenses of erecting *67a bridge, over Chicopee river, on the part of the highway first described in the petition.
The commissioners return that these expenses were voluntarily incurred by the inhabitants of the town of Springfield, together with other individuals and corporations, after the passage of the act providing for the payment of similar expenses out of the county treasury ; that the bridge was erected by a committee of the town, and that the expenses were defrayed by the said voluntary contributions, and a grant of money from the town, and that the bridge, being thus built, was by the said inhabitants and others constructing it, immediately after its erec tion, dedicated to public use, and has been so used ever since.
By a copy of the votes and proceedings of the town, which is made a part of the return, it appears that the grant was, for reasons entirely satisfactory, freely and deliberately made ; and considering these reasons, it is difficult to imagine on what grounds the town can now claim reimbursement out of the county treasury. The grant was made with a full knowledge of the law, and of all the facts and circumstances affecting the interests of the town ; and it was made on a good consideration, namely, the voluntary contributions of others towards an object of common and public benefit.1 A grant thus made is binding and- cannot be recalled. There is therefore no substantial objection to this part of the commissioners’ return ; and the objections to the form of the return appear to us to be equally unavailing.
It is objected that the return is contradictory and repugnant, because it admits that application was made to the commissioners of highways, praying them to cause this highway to be constructed, worked and finished, and yet avers that no application was made to them to erect and build a bridge across the river. There may be an apparent, but there is no real inconsistency in this, as we understand the return. The meaning is, to admit that there was a general application to the commissioners to construct, work and finish the road; and to deny that there was any particular application to erect and build the bridge. We *68cannot doubt that this is the true meaning, when we find by another part of'the return, already noticed, that the town and other contributors had, before the application, provided means for building the bridge at their own expense.
It is also objected that the return is uncertain and incomplete in this, that it does not allege in what manner the bridge was given to the public. But we think this sufficiently appears.' The votes and proceedings of the town show for what purpose the bridge was built. It was built on a public highway, and consequently for public use ; and this, ipso facto, is a dedication to the public.2 3 No other act was required.
The remaining objections are not open to the petitioners on this petition. It does not appear by the petition, nor on the face of the proceedings, that any part of the road has been worked by the petitioners, nor that they have incurred any expense therefor, excepting for the erecting and building of the bridge. Nor does it appear that the petitioners were requested by the commissioners of highways to construct the road, or any part of it, as is supposed in one of the objections to the return. The commissioners therefore were not bound, in their return, to take any notice of these supposed facts. The Court will not presume possible, nor indeed probable facts, which do not appear, for the purpose of invalidating a return. “ If presumptions were to be allowed,” says Butter J. in the case of The King v. Lyme Regis, 1 Doug. 159, “certainty in every particular would 'be necessary, and no man could draw a valid and sufficient return.” Presumption and intendment, so far as they go, must be in favor of returns, not against them. A return is sufficient, if it contains a full and certain answer to all the allegations expressly made, and “discloses a fair legal reason why the mandamus should not be obeyed.” The King v. Archbishop of York, 6 T. R. 495.
We think the return in question is thus full and certain, and discloses such a fair legal reason, and therefore must be allowed.

Return allowed.


 See Society in Troy v. Perry, 6 N. Hamp. R. 164 ; George v. Harris, 4 N. Hamp. R. 533 ; Commissioners v. Perry, 5 Hammond, 58; Bryant v. Goodnow, 5 Pick. (2d ed.) 230, note 1.


 On the subject of dedication of bridges and ways, see Hinckley v. Hastings, 2 Pick. (2d ed.) 164, 165, note and cases cited ; Valentine v. City of Boston, 22 Pick. 75,80 ; Hobbs v. Inhab. of Lowell, decided in Middlesex in 1837